Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,825,117 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-39 and 53-57 are canceled.
Claims 40-52 and 58-67 are allowed (claims renumbered as 1-23).
The following is an examiner’s statement of reasons for allowance:
Claims 40, 66 and 67 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s remarks and amendments (please see pages 1-2) filed on 02/28/2022. 
	Regarding claim 40, In addition to Applicant’s remarks and amendments filed on 02/28/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “for each of a plurality of content categories, score the content category based on the identified plurality of context characteristics of the user;
	rank the plurality of content categories based on the content category scores;
	for each of a subset of the plurality of content categories selected based on the content category rankings:
	identify one or more content objects corresponding to the content category, each content object associated with a physical location within a threshold proximity of the location of the user; and
	for each identified content object, determine a likelihood that the user is interested in the identified content object based on one or more characteristics of the content object; and
	update a display interface displayed by the mobile device of the user, wherein the display interface of the mobile device comprises a plurality of interface portions such that each interface portion identifies a selected content category and displays a set of content objects corresponding to the selected content category and selected based on the determined likelihoods that the user is interested in the content objects.”, in conjunction with other claim elements as recited in claim 40, over any of the prior art of record, alone or in combination.
	Regarding claim 66, In addition to Applicant’s remarks and amendments filed on 02/28/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “for each of a plurality of content categories, score the content category based on the identified plurality of context characteristics of the user;
	rank the plurality of content categories based on the content category scores;
	for each of a subset of the plurality of content categories selected based on the content category rankings:
	identify one or more content objects corresponding to the content category, each content object associated with a physical location within a threshold proximity of the location of the user; and
	for each identified content object, determine a likelihood that the user is interested in the identified content object based on one or more characteristics of the content object; and
	update a display interface displayed by the mobile device of the user, wherein the display interface of the mobile device comprises a plurality of interface portions such that each interface portion identifies a selected content category and displays a set of content objects corresponding to the selected content category and selected based on the determined likelihoods that the user is interested in the content objects.”, in conjunction with other claim elements as recited in claim 66, over any of the prior art of record, alone or in combination.
	Regarding claim 67, In addition to Applicant’s remarks and amendments filed on 02/28/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “(iv) for each of a plurality of content categories, score the content category based on the identified plurality of context characteristics of the user;
	(v) rank the plurality of content categories based on the content category scores;
	(vi) for each of a subset of the plurality of content categories selected based on the content category rankings:
	identify one or more content objects corresponding to the content category, each content object associated with a physical location within a threshold proximity of the location of the user; and
	(vii) for each identified content object, determine a likelihood that the user is interested in the identified content object based on one or more characteristics of the content object; and
	(viii) update a display interface displayed by the mobile device of the user, wherein the display interface of the mobile device comprises a plurality of interface portions such that each interface portion identifies a selected content category and displays a set of content objects corresponding to the selected content category and selected based on the determined likelihoods that the user is interested in the content objects.”,
Claims 41-52 and 58-65 are allowable based on their dependency on claim 40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645